Citation Nr: 1242196	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-23 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1992 and from November 1999 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Jackson, Mississippi which, in part, denied service connection for PTSD.

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran has an acquired psychiatric disability which has been related to service by competent medical evidence.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision to grant the claim for a psychiatric condition, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303.

Service connection for a "chronic disease," such as psychoses, may be granted if manifest to a compensable degree within one year of separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations for PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

Factual Background and Analysis

The Veteran contends that he has PTSD a result of his service.  Specifically, in a May 2008 stressor statement, the Veteran claimed that he "endured over 20 skud attacks" and had to wear chemical gear for days at a time.  He also reported that his sleep patterns had been "totally screwed" and that his "best friend", [redacted], was killed while serving.

In an October 2009 stressor statement, the Veteran noted that he had two deployments in Kuwait from February 2003 to August 2003 and from October 2004 through October 2005.  During these deployments, he spent time in Kuwait and Iraq.  He reported that his first tour of combat duty was extremely traumatic as he dealt with the death of Ms. [redacted] and also had to to endure many skud missile attacks which required him often wearing a chemical suit for hours at a time.  He noted that the fear of dying was "a constant threat and very real possibility".  He also experienced trips carrying mail to Iraq which included sniper shootings, bricks being thrown at windshields from overpasses and mail containers filled with bullet holes.  The Veteran noted that on his second deployment he experienced sleep disturbances which were exacerbated when he could not hear from his parents for 8 days after Hurricane Katrina struck the Gulf Coast.  

A January 2006 treatment note provided a diagnosis of primary insomnia.  The Veteran reported that his sleep patterns were "messed up" as he could not remain asleep.  He also reported experiencing depression.  A Global Assessment Functioning (GAF) score of 72 was assigned.

The Veteran's July 2006 retirement examination noted that the Veteran had undergone episodes of insomnia and depression post-deployment in 2002.  He was currently prescribed Lunesta.  The Veteran reported that he had trouble sleeping since his deployments.

The Veteran underwent a VA examination in December 2006.  The Veteran reported that he served in Iraq for 3 years and began having sleep problems around February 2002 while in Iraq as he was overstressed while serving and had to work consecutive days with little or no sleep.  He noted feeling depressed with low mood, no initiative and no desire to return to work.  He reported that during his service in Iraq, he was afraid of getting hurt but was never injured.  He did note that they were stressed due to having to wear chemical gear for days in hot weather.  He had been having these symptoms since 2002 and had seen a chaplain while in Iraq.  He currently had sleep difficulties and a mild to moderate degree of depression symptoms.  The Axis I diagnosis was insomnia and adjustment disorder with depressed mood.  The examiner noted that the Veteran had been exposed to a hostile environment while exposed in Iraq but there were no specific traumas reported.  He did have some mild and occasional symptoms such as nightmares which occurred occasionally.  He thought about Iraq occasionally but there was no associated pathological distress.  The examiner opined that the Veteran's symptoms were most likely caused by his exposure to hostile environment and stressful working environment while serving in Iraq.  He had some PTSD-like symptoms but they did not meet the full diagnostic criteria for the diagnosis of PTSD. He did suffer from adjustment disorder with depressed mood.  His symptoms of depression and PTSD-like symptoms were interrelated with insomnia and adjustment disorder with depressed mood.  

A January 2008 VA treatment report noted a positive PTSD screen.

An April 2008 VA treatment report listed an Axis I diagnosis of adjustment disorder unspecified.

In a September 2008 correspondence, the Joint Services Records Research Center (JSRRC) coordinator for the Jackson RO determined that there was a formal finding of a lack of information required to corroborate the Veteran's claimed stressor of knowing a fellow service member, [redacted], who was killed in action.  While the record suggested that the Veteran knew Ms. [redacted], the JSRRC noted that available records did not confirm that he was in the theater of operations during the time of her death.

A December 2009 VA mental health treatment note indicated that the Veteran had a diagnosis of depressive disorder not otherwise specified (NOS) and PTSD.  

In a December 2011 VA treatment note, a staff psychologist noted that the Veteran had a mood disorder due to general medical conditions and PTSD.

The Veteran underwent a VA examination in June 2012.  The examiner reported that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  He had a current Axis I diagnosis of depressive disorder NOS.  The examiner noted that the Veteran completed a Trauma Symptoms Inventory but the test results were invalid as a result of overendorsing symptoms and endorsement of symptoms that were not typical of PTSD.  There was no objective evidence to support the symptoms of, or diagnosis for PTSD.  A review of the treatment records revealed that his previous diagnosis and treatment for symptoms of PTSD at the VA Mental Health Clinic had been based on the Veteran's subjective report of symptoms and traumatic experiences with no use of objective measures to validate this as the appropriate clinical diagnosis.  He reported symptoms best meeting the DSM-IV diagnosis for depressive disorder NOS as his symptoms currently did not meet the criteria for major depressive disorder or dysthymia.  The examiner noted that the Veteran had symptoms of sleep impairment and depressed mood which applied to his diagnosis.  The examiner opined that while the Veteran's reported symptoms met the criteria for depressive disorder NOS, his military service treatment records were entirely negative for complaints, treatments or diagnosis of depression, anxiety, PTSD or other mood disorder.  There was no evidence to suggest that his current problems with depression were caused by or related to his military service.  

The Board notes initially, that in the December 2008 rating decision, the Veteran's claim was denied for PTSD.  Although multiple VA treatment notes reflect diagnoses of PTSD, the more thorough analysis provided by the examiners who conducted the December 2006 and June 2012 VA examinations does not reflect a current diagnosis of PTSD.  The Board notes that both examiners provided an in-depth analysis of the Veteran's mental status and explained in detail why the criteria for a diagnosis of PTSD were not met.  In sum, there are no medical records after service showing a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV).  

However, a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Here, the Veteran filed a claim for the affliction that his mental condition, whatever it is, causes him.  Although the Veteran's claim identifies a specific diagnosis, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any related disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.  See Clemons, supra (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As detailed above, when construing the claim liberally, the Board finds that it should be characterized as one for service connection for a psychiatric disorder, to include an adjustment disorder with major depression.

Accordingly, the Board finds that there is evidence sufficient to warrant service connection for an acquired psychiatric disorder to include an adjustment disorder with depression.  

There is a current diagnosis of adjustment disorder with depressed mood; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, the service treatment records document that the Veteran presented with complaints of insomnia and depression while stationed in Iraq.

There are conflicting medical opinions on the question of whether the Veteran's current psychiatric disability was a result of his active service.  The December 2006 VA examiner opined that the Veteran's symptoms were most likely caused by his exposure to hostile environment and stressful working environment while serving in Iraq.  However, the June 2012 VA examiner concluded that there was no evidence to suggest that his current problems with depression were caused by or related to his military service. 

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The December 2006 and June 2012 opinions were based on an examination of the Veteran.
  
However, in this instance, the Board finds that the June 2006 opinion of the VA examiner to be the most probative.  While the June 2012 opinion found no relation between a current acquired psychiatric disability and service, the Board also notes that the examiner erroneously noted that the Veteran's "service treatment records were entirely negative for complaints, treatments or diagnosis of depression, anxiety, PTSD or other mood disorder."  As noted above, service treatment records show and the December 2006 VA examiner noted, that the Veteran presented with complaints of sleep difficulty and depression.  The Board medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  

Consequently, the Board finds that this December 2006 favorable VA medical nexus opinion is of more probative value than the June 2012 negative medical opinion evidence.  

Additionally, the Board also notes that the December 2006 VA examiner also opined that the Veteran's symptoms of depression and PTSD-like symptoms were interrelated with insomnia and adjustment disorder with depressed mood which were most likely caused by his exposure to hostile environment and stressful working environment while serving in Iraq.  

Accordingly, with resolution of reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for an acquired psychiatric disorder.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to governing criteria applicable to the payment of monetary benefits. 


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


